Citation Nr: 1425915	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  09-39 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased disability rating greater than 10 percent for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel






INTRODUCTION

The Veteran had active service from October 1964 to January 1995. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia denied a compensable evaluation for the service-connected bilateral hearing loss.  During the current appeal, and specifically by a July 2012 rating action, the Roanoke RO granted a compensable evaluation of 10 percent for the Veteran's bilateral hearing loss, effective from May 16, 2008, date of receipt of his claim for an increased rating for this disability.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board regrets the additional delay, but finds that further development is necessary before a decision regarding the issue on appeal is made.  The Veteran was afforded a VA examination in October 2009 to assess the severity of his service-connected bilateral hearing loss disability.  Although the Veteran has not specifically asserted that his service-connected bilateral hearing loss has increased in severity since that last examination, the fact remains that the findings provided by that audiological evaluation are now almost five years old and, as such, are stale.  Consequently, the Board finds that a more current examination is necessary.  Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

In addition, prior to scheduling the above examination, all outstanding, pertinent VA medical records dated from June 2012 (the date of the last treatment records in the claims file) to the present should be obtained.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of all outstanding pertinent treatment (audiological) records dated from June 2012 to the present.  Associate any such available records with the claims file.

2. Then, schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss disability.  The Veteran's claims file must be made available to the examiner for review, and a notation that this review has taken place should be made in the examination report.  All indicated studies, including audiological testing, should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  Rationale for all opinions expressed should be provided in the examination report.

3. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, and allow an appropriate opportunity to respond.  Then, return the case to the Board. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

